UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended: September 30, 2011 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-50423 ARDENT MINES LIMITED (Exact Name of Registrant as Specified in its Charter) Nevada 88-0471870 (State or Other Jurisdiction of (IRS Employer Identification Incorporation or Organization) Number) 100 Wall Street, 21 st Floor New York, New York 10005 (Address of principal executive offices) (855) 273-3686 (Registrant's telephone number, including area code) N/A (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer o Accelerated Filer o Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes o No x Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: The Issuer had 16,320,191 shares of Common Stock, par value $0.00001, outstanding as of November21, 2011. ARDENT MINES LIMITED FORM 10-Q September 30, 2011 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition Item 3 Quantitative and Qualitative Disclosures About Market Risk Item 4. Control and Procedures PART II OTHER INFORMATION Item 1 Legal Proceedings Item 1A Risk Factors Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. (Removed and Reserved) Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE S 2 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Ardent Mines Limited (An Exploration Stage Company) September 30, 2011 FINANCIAL STATEMENTS Consolidated Balance Sheets (unaudited) F-1 Consolidated Statements of Expenses (unaudited) F-2 Consolidated Statements of Cash Flows (unaudited) F-3 NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS F-4 3 ARDENT MINES LIMITED (An Exploration Stage Company) CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, 2011 June 30, 2011 ASSETS Current Assets Cash $ 779,402 $ 885,978 Prepaid expenses 35,417 - Total Current Assets 814,819 885,978 Property and equipment, net of accumulated depreciation 9,768 3,641 Mining rights 528,701 250,000 TOTAL ASSETS $ 1,353,288 $ 1,139,619 LIABILITIES AND STOCKHOLDERS’EQUITY (DEFICIT) Current Liabilities Accounts payable $ 110,732 $ 108,904 Accrued liabilities 136,938 94,941 Convertible notes payable 750,000 750,000 Related party advances 8,244 - Derivative liabilites 569,387 - Total Current Liabilities 1,575,301 953,845 TOTAL LIABILITIES 1,575,301 953,845 Stockholders’ Equity (Deficit) Preferred Stock, $0.00001 par value, 100,000,000 shares authorized, none issued and outstanding - - Common Stock, $0.00001 par value, 100,000,000 shares authorized and 16,013,650 issue and outstanding, respectively 163 160 Additional paid-in capital 8,307,183 6,792,917 Deficit accumulated during the exploration stage (8,682,851) (6,607,303) Accumulated other comprehensive income 153,492 - Total Stockholders’ Equity (Deficit) (222,013) 185,774 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ 1,353,288 $ 1,139,619 The accompanying notes are an integral part of these unaudited consolidated financial statements.
